Coxe, J.
That $3.50 was due to the libelant at the time of her discharge can hardly be disputed. This sum has not been paid, and, although a tender of the amount was made, it was coupled with conditions which she was not required to accept. The offer made at Bay City was not renewed in the answer or upon the hearing. Being a conditional tender, it was, even in the admiralty, insufficient. Boulton v. Moore, 14 Fed. Rep. 922; The Cornelia Amsden, 5 Ben. 315. It would seem, therefore, that in no event could there be a decree dismissing the libel. But, irrespective of these considerations, I think the libelant entitled to recover wages for the voyage. The weight of evidence has convinced me that her temper was ungovernable, her language obscene, profane, and disrespectful, and her conduct, upon at least two occasions, reprehensible in the extreme. I fail, however, to find anything in the testimony which justified the master in turning her away penniless, friendless, and alone — a stranger in a foreign port. The books have been searched with some anxiety to find an authority sustaining the respondent’s view, but without success. Discharges, pending the Voyage, have been upheld where there has been “mutinous and rebellious conduct, persevered in; gross dishonesty or embezzlement, or theft, or habitual drunkenness; or where the seaman is habitually a stirrer-up of quarrels, to the destruction of the order of the vessel and the discipline of the crew.” But lesser offenses are looked upon as venial, and are leniently dealt with in the admiralty courts. The damage to the libelant’s •clothing is too remote to be recovered in this action.
There should be a decree in favor of the libelant for $14, with interest from August 13, 1884, besides costs.